DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on February 28, 2020.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0245846) in view of Avelar et al. (US 2014/0039527, hereinafter Avelar).
Concerning claim 1, the Kim prior art reference teaches a method of suturing an abdominal cavity (Figures 15-17 | [¶ 0019]), the method comprising: inserting a suture package of suture in the abdominal cavity (Figures 14 & 15; 40); capturing a first portion of the suture and removing the first portion from the abdominal cavity; capturing a second portion of the suture and removing the second portion from the cavity ([Figure 15 | [¶ 0073-0078]); and tying the first portion to the second portion outside of the abdominal cavity (Figure 17; 40), but it does not specifically teach the suture package being a spool.
However, the Avelar reference teaches a method of delivering sutures within an abdominal cavity (Avelar; [¶ 0010]), therein being in the same field of endeavor as the Kim reference, wherein the reference teaches inserting a spool of suture in the abdominal cavity (Avelar; Figure 1F; 100), capturing a first portion of the suture ([¶ 0077], first end = 110), capturing a second portion of the suture ([¶ 0077], second end = 112), and utilizing the suture for a suturing procedure ([¶ 0077]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the suture package of the Kim reference with the suture spool of the Avelar reference, to provide an alternative suture package that can track the amount of suture removed from the suture package (Avelar; [¶ 0075]).
Concerning claim 2, the combination of the Kim and Avelar references as discussed above teaches the method of claim 1, wherein the Kim reference further teaches that the suture package is retained in a cartridge (Figure 4b; 30), wherein said cartridge may be defined as having a clamshell body (Figure 6; 33, arms of cartridge open and close like a clamshell, defining it as a clamshell body), the method further comprising inserting the clamshell body into the abdominal cavity (Figure 15; 30).
Concerning claim 3, the combination of the Kim and Avelar references as discussed above teaches the method of claim 1, wherein the Kim reference further teaches capturing the first portion of the suture in an eyelet of the clamshell body (Figures 5-7; 335).
Concerning claim 4, the combination of the Kim and Avelar references as discussed above teaches the method of claim 1, wherein the Kim reference further teaches the first portion of the suture being captured between the suture package and a fixed end of the suture (Figure 14; suture is captured within arm of cartridge 33 which exists between the suture package and an end fixed to a spiral coil 42, therein defining it as a fixed end).
Concerning claim 13, the Kim prior art reference teaches a method of suturing an abdominal cavity (Figures 15-17 | [¶ 0019]), the method comprising: inserting a suture package of suture in the abdominal cavity (Figures 14 & 15; 40); positioning a guide ring outside of the abdominal cavity (Figure 4a; 11); inserting a suture grabber (Figure 5; 50) through a first of a plurality of openings in the guide ring (Figure 5; 13) to capture a first portion of the suture (Figure 5; 40 | [¶ 0073]); removing the first portion of the abdominal cavity ([¶ 0073]), inserting the suture grabber through a second plurality of openings in the guide ring to capture a second portion of the suture; removing the second portion from the abdominal cavity ([¶ 0073-0078]); and tying the first portion to the second portion outside of the abdominal cavity (Figure 17; 40), but it does not specifically the suture package being a spool.
However, the Avelar reference teaches a method of delivering sutures within an abdominal cavity (Avelar; [¶ 0010]), therein being in the same field of endeavor as the Kim reference, wherein the reference teaches inserting a spool of suture in the abdominal cavity (Avelar; Figure 1F; 100), capturing a first portion of the suture ([¶ 0077], first end = 110), capturing a second portion of the suture ([¶ 0077], second end = 112), and utilizing the suture for a suturing procedure ([¶ 0077]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the suture package of the Kim reference with the suture spool of the Avelar reference, to provide an alternative suture package that can track the amount of suture removed from the suture package (Avelar; [¶ 0075]).
Concerning claim 14, the combination of the Kim and Avelar references as discussed above teaches the method of claim 1, wherein the Kim reference further teaches that the suture package is retained in a cartridge (Figure 4b; 30), wherein said cartridge may be defined as having a clamshell body (Figure 6; 33, arms of cartridge open and close like a clamshell, defining it as a clamshell body), the method further comprising inserting the clamshell body into the abdominal cavity (Figure 15; 30).
Concerning claim 15, the combination of the Kim and Avelar references as discussed above teaches the method of claim 1, wherein the Kim reference further teaches capturing the first portion of the suture in an eyelet of the clamshell body (Figures 5-7; 335).
Concerning claim 16, the combination of the Kim and Avelar references as discussed above teaches the method of claim 1, wherein the Kim reference further teaches the first portion of the suture being capture between the suture package and a fixed end of the suture Figure 14; suture is captured within arm of cartridge 33 which exists between the suture package and an end fixed to a spiral coil 42, therein defining it as a fixed end).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0245846) in view of Avelar et al. (US 2014/0039527, hereinafter Avelar) as applied to claims 1-4 and 13-16 above, and further in view of Nobles et al. (US 2017/0164944, hereinafter Nobles).
Concerning claim 20, the combination of the Kim and Avelar references as discussed above teaches the method of claim 13, but does not specifically teach inserting the suture grabber through a third opening of the plurality of openings of the guide ring to capture a third portion of the suture positioned between the spool and the second portion.
However, the Nobles reference teaches a method of suturing an aperture in tissue comprising: positioning a guide ring at a surgical site (Figure 1A; 115), inserting a suture grabber through a first of a plurality of openings in the guide ring to capture a first portion of the suture (Figure 1A; 150ab), grabbing a first portion of the suture from a first arm (Figure 1C; 135ab), wherein the reference teaches that the device may include two, three, or four openings and corresponding arms ([¶ 0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Kim and Avelar combination include inserting the suture grabber through a third opening of the plurality of openings of the guide ring to capture a third portion of the suture positioned between the spool and the second portion given the Nobles reference shows that increasing the number of openings and arms for a device for suturing an aperture in tissue from two to three or four is an obvious alternative which would perform equally as well (Nobles; [¶ 0031]).

Allowable Subject Matter
Claims 5-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Shelton IV et al. reference (US 2019/0000496) teaches a method for suturing an abdominal cavity with a guide ring having up to four openings (Figure 81; 6100); the Labarbera reference (US 2015/0157316) teaches a method of suturing an abdominal cavity including inserting a suture guide in the abdominal cavity (Figure 8; 1140); the Keating et al. reference (US 2013/0103057) teaches a method of suturing an abdominal cavity including inserting a spool in the abdominal cavity (Figure 11C); the Culligan et al. reference (US 2012/0123472) teaches a method for suturing tissue including inserting a suture dispenser including a clamshell body (Figures 67-69); and the Hunter et al. reference (US 2010/0230300) teaches a suture spool including a clamshell body (Figure 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        9/7/2022